DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s amendment filed August 29, 2022. Claims 1, 3-9, 11-16, 18-24, 26-30 are still pending in the present application. This Action is made FINAL.

	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 9, 13, 14, 16, 20, 21, 24, 28, and 29  are rejected under 35 U.S.C. 103 as being unpatentable over Axmon et al. (US 2016/0345222, hereinafter Axmon) in view of Yang et al. (US 2017/0019819, hereinafter Yang) and further in view of Yu et al. (US 2021/0391894, hereinafter Yu).
Regarding claim 1, Axmon teaches a wireless communication device (UE - FIG. 8), comprising: 
a processing system configured to cause the wireless communication device to: 
provide an indication of a first doppler shift associated with movement of the wireless communication device with reference to a first target base station (BS) (a maximum Doppler frequency associated with radio signals transmitted by and/or received by the UE is above a Doppler frequency threshold – [0321]. “Doppler frequency associated with signals received by UE” indicates that UE measures and the frequency. UE 306 measures radio signals associated with the source cell and radio signals associated with the at least one predetermined target cell – [0208]); and 
{synchronize with the first target BS during conditional handover (CHO) after a first trigger is met, wherein the first trigger is met based at least in part on the first doppler shift being greater than a first threshold and less than a second threshold} ; and 
an interface configured to: obtain, from a serving BS, a handover command for CHO to the first target BS, wherein the handover command includes the first trigger for handover (The UE 306 receives, from the network node 301, handover configuration data that comprises information regarding UE handover to at least one predetermined target cell to which the UE is to perform handover and at least one event triggering condition that defines radio signal measurement conditions for use by the UE when performing an autonomous decision to initiate the handover – [0206]. The provision of the handover configuration data to the UE is made conditional of the at least one movement criterion – [0152]. The network node 301 may also determine the UE mobility profile and configure the UE 306 with one or more thresholds or conditions related to the UE mobility profile for triggering the new handover procedure, e.g. UE speed, maximum Doppler frequency etc. – [0203]. Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]).
Axmon fails to teach synchronize with the first target BS during conditional handover (CHO) after a first trigger is met, wherein the first trigger is met based at least in part on the first doppler shift being greater than a first threshold and less than a second threshold.
However, Yang teaches  synchronize with the first target BS during conditional handover (CHO) after a first trigger is met, wherein the first trigger is met based at least in part on the first doppler shift being greater than a first threshold (When the measured Doppler frequency of the UE is greater than the threshold, the UE performs the synchronization channel decoding procedure for the synchronized handover – par [0092]).
Although Yang and Axmon discloses  a threshold doppler frequency as a trigger for a handover (Yang’s par [0092], Axmon’s [0163]) but the combination fails to teach wherein the first trigger is met based at least in part on the first doppler shift being… less than a second threshold.
However, the Examiner submits that electronic devices may introduce errors in measuring signals. Limiting the sensed values to an acceptable range is a common practice to prevent treating errors as correct values. For example, Yu teaches “realistic range” of Doppler shift being used (par [0093]) A Doppler shift value larger than threshold Th1 corresponds to “unrealistically high relative velocity” (par [0091]). A waveform with Doppler shift greater than the predetermined threshold is to be discarded (par [0177], [0191]). Therefore, the combination teaches the claimed limitation synchronize with the first target BS during conditional handover (CHO) after a first trigger is met, wherein the first trigger is met based at least in part on the first doppler shift being greater than a first threshold.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Yu and Yang in Axmon to reducing error while performing  handover in high mobility environment.
Regarding claim 5 , Axmon in view of Yang and Yu teaches claim 1 and further teaches  to provide an indication of a second doppler shift associated with movement the wireless communication device with reference to a second target BS (a maximum Doppler frequency associated with radio signals transmitted by and/or received by the UE is above a Doppler frequency threshold – [0321]. “Doppler frequency associated with signals received by UE” indicates that UE measures and the frequency. UE 306 measures radio signals associated with the source cell and radio signals associated with the at least one predetermined target cell – [0208]), wherein the handover command includes a second trigger for handover to the second target BS, wherein the second trigger is associated with the second doppler shift (The UE 306 receives, from the network node 301, handover configuration data that comprises information regarding UE handover to at least one predetermined target cell to which the UE is to perform handover and at least one event triggering condition that defines radio signal measurement conditions for use by the UE when performing an autonomous decision to initiate the handover – [0206]. The provision of the handover configuration data to the UE is made conditional of the at least one movement criterion – [0152]. The network node 301 may also determine the UE mobility profile and configure the UE 306 with one or more thresholds or conditions related to the UE mobility profile for triggering the new handover procedure, e.g. UE speed, maximum Doppler frequency etc. – [0203]. Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]).
Regarding claim 6 , Axmon in view of Yang and Yu teaches claim 1 but fails to teach prevent the wireless communication device from synchronizing with the second target BS, based in part on one of: the second trigger not being met; or a handover priority associated with the first target BS being greater than a handover priority associated with the second target BS.
However, Yang teaches  prevent the wireless communication device from synchronizing with the second target BS, based in part on one of: the second trigger not being met; or a handover priority associated with the first target BS being greater than a handover priority associated with the second target BS (when the measured Doppler frequency of the UE is not greater than the threshold, the UE performs the non-synchronized handover after receiving the handover command – par [0092])
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Yang in Axmon to facilitate handover to a different RAT in high mobility environment.
Regarding claim 9, Axmon teaches a method performed by a wireless communication device, comprising: 
providing an indication of a first doppler shift associated with movement of the wireless communication device with reference to a first target base station (BS) (a maximum Doppler frequency associated with radio signals transmitted by and/or received by the UE is above a Doppler frequency threshold – [0321]. “Doppler frequency associated with signals received by UE” indicates that UE measures and the frequency. UE 306 measures radio signals associated with the source cell and radio signals associated with the at least one predetermined target cell – [0208]); 
obtaining, from a serving BS, a handover command for conditional handover (CHO) to the first target BS, wherein the handover command includes a first trigger for handover to the first target BS (The UE 306 receives, from the network node 301, handover configuration data that comprises information regarding UE handover to at least one predetermined target cell to which the UE is to perform handover and at least one event triggering condition that defines radio signal measurement conditions for use by the UE when performing an autonomous decision to initiate the handover – [0206]. The provision of the handover configuration data to the UE is made conditional of the at least one movement criterion – [0152]. The network node 301 may also determine the UE mobility profile and configure the UE 306 with one or more thresholds or conditions related to the UE mobility profile for triggering the new handover procedure, e.g. UE speed, maximum Doppler frequency etc. – [0203]. Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]); and 
{synchronizing with the first target BS during CHO to the first target BS after the first trigger is met based at least in part on the first doppler shift being greater than a first threshold and less than a second threshold}.
Axmon fails to teach synchronizing with the first target BS during CHO to the first target BS after the first trigger is met based at least in part on the first doppler shift being greater than a first threshold and less than a second threshold.
However, Yang teaches  synchronizing with the first target BS during CHO to the first target BS after the first trigger is met based at least in part on the first doppler shift being greater than a first threshold (When the measured Doppler frequency of the UE is greater than the threshold, the UE performs the synchronization channel decoding procedure for the synchronized handover – par [0092]).
Although Yang and Axmon discloses  a threshold doppler frequency as a trigger for a handover (Yang’s par [0092], Axmon’s [0163]) but the combination fails to teach wherein the first trigger is met based at least in part on the first doppler shift being… less than a second threshold.
However, the Examiner submits that electronic devices may introduce errors in measuring signals. Limiting the sensed values to an acceptable range is a common practice to prevent treating errors as correct values. For example, Yu teaches “realistic range” of Doppler shift being used (par [0093]) A Doppler shift value larger than threshold Th1 corresponds to “unrealistically high relative velocity” (par [0091]). A waveform with Doppler shift greater than the predetermined threshold is to be discarded (par [0177], [0191]). Therefore, the combination teaches the claimed limitation.
Regarding claim 13 , Axmon in view of Yang and Yu teaches claim 9 and further teaches  providing an indication of a second doppler shift associated with movement of the wireless communication device with reference to a second target BS (a maximum Doppler frequency associated with radio signals transmitted by and/or received by the UE is above a Doppler frequency threshold – [0321]. “Doppler frequency associated with signals received by UE” indicates that UE measures and the frequency. UE 306 measures radio signals associated with the source cell and radio signals associated with the at least one predetermined target cell – [0208]), wherein the handover command includes a second trigger for handover to the second target BS, wherein the second trigger is associated with the second doppler shift (The UE 306 receives, from the network node 301, handover configuration data that comprises information regarding UE handover to at least one predetermined target cell to which the UE is to perform handover and at least one event triggering condition that defines radio signal measurement conditions for use by the UE when performing an autonomous decision to initiate the handover – [0206]. The provision of the handover configuration data to the UE is made conditional of the at least one movement criterion – [0152]. The network node 301 may also determine the UE mobility profile and configure the UE 306 with one or more thresholds or conditions related to the UE mobility profile for triggering the new handover procedure, e.g. UE speed, maximum Doppler frequency etc. – [0203]. Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]).
Regarding claim 14 , Axmon in view of Yang and Yu teaches claim 13 but fails to teach preventing synchronizing with the second target BS based at least in part on the second trigger not being met; or a handover priority associated with the first trigger BS being greater than a handover priority associated with the second trigger BS.
However, Yang teaches  preventing synchronizing with the second target BS based at least in part on the second trigger not being met; or a handover priority associated with the first trigger BS being greater than a handover priority associated with the second trigger BS (when the measured Doppler frequency of the UE is not greater than the threshold, the UE performs the non-synchronized handover after receiving the handover command – par [0092])
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Yang in Axmon to facilitate handover to a different RAT in high mobility environment.
Regarding claim 16, Axmon teaches a wireless communication device (network node – FIG. 7), comprising: a processing system configured to: 
provide a handover command for conditional handover (CHO) to a first target base station (BS), wherein the handover command includes a first trigger for handover of a user equipment (UE) and an interface configured to: provide the handover command for transmission to the UE (The UE 306 receives, from the network node 301, handover configuration data that comprises information regarding UE handover to at least one predetermined target cell to which the UE is to perform handover and at least one event triggering condition that defines radio signal measurement conditions for use by the UE when performing an autonomous decision to initiate the handover – [0206]. The provision of the handover configuration data to the UE is made conditional of the at least one movement criterion – [0152]. The network node 301 may also determine the UE mobility profile and configure the UE 306 with one or more thresholds or conditions related to the UE mobility profile for triggering the new handover procedure, e.g. UE speed, maximum Doppler frequency etc. – [0203]. Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]), {wherein: the UE is to synchronize with the first target BS during CHO after the first trigger is met; the first trigger is met based at least in part on a first doppler shift being greater than a first threshold and less than a second threshold} ; and the first doppler shift being associated with movement of the UE with reference to the first target BS (a maximum Doppler frequency associated with radio signals transmitted by and/or received by the UE is above a Doppler frequency threshold – [0321]. “Doppler frequency associated with signals received by UE” indicates that UE measures and the frequency. UE 306 measures radio signals associated with the source cell and radio signals associated with the at least one predetermined target cell – [0208]. The network node 301 may also determine the UE mobility profile and configure the UE 306 with one or more thresholds or conditions related to the UE mobility profile for triggering the new handover procedure, e.g. UE speed, maximum Doppler frequency etc. – [0203]. Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]).
Axmon fails to teach wherein: the UE is to synchronize with the first target BS during CHO after the first trigger is met; the first trigger is met based at least in part on a first doppler shift being greater than a first threshold and less than a second threshold.
However, Yang teaches  wherein: the UE is to synchronize with the first target BS during CHO after the first trigger is met; the first trigger is met based at least in part on a first doppler shift being greater than a first threshold (When the measured Doppler frequency of the UE is greater than the threshold, the UE performs the synchronization channel decoding procedure for the synchronized handover – par [0092]).
Although Yang and Axmon discloses  a threshold doppler frequency as a trigger for a handover (Yang’s par [0092], Axmon’s [0163]) but the combination fails to teach wherein the first trigger is met based at least in part on the first doppler shift being… less than a second threshold.
However, the Examiner submits that electronic devices may introduce errors in measuring signals. Limiting the sensed values to an acceptable range is a common practice to prevent treating errors as correct values. For example, Yu teaches “realistic range” of Doppler shift being used (par [0093]) A Doppler shift value larger than threshold Th1 corresponds to “unrealistically high relative velocity” (par [0091]). A waveform with Doppler shift greater than the predetermined threshold is to be discarded (par [0177], [0191]). Therefore, the combination teaches the claimed limitation wherein: the UE is to synchronize with the first target BS during CHO after the first trigger is met; the first trigger is met based at least in part on a first doppler shift being greater than a first threshold and less than a second threshold.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Yu and Yang in Axmon to reducing error while performing  handover in high mobility environment.
Regarding claim 20 , Axmon in view of Yang and Yu teaches claim 16 and further teaches wherein: the handover command includes a second trigger for handover to a second target BS; the second trigger is associated with a second doppler shift (The UE 306 receives, from the network node 301, handover configuration data that comprises information regarding UE handover to at least one predetermined target cell to which the UE is to perform handover and at least one event triggering condition that defines radio signal measurement conditions for use by the UE when performing an autonomous decision to initiate the handover – [0206]. The provision of the handover configuration data to the UE is made conditional of the at least one movement criterion – [0152]. The network node 301 may also determine the UE mobility profile and configure the UE 306 with one or more thresholds or conditions related to the UE mobility profile for triggering the new handover procedure, e.g. UE speed, maximum Doppler frequency etc. – [0203]. Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]); and the UE provides an indication of the second doppler shift associated with movement of the UE with reference to the second target BS (a maximum Doppler frequency associated with radio signals transmitted by and/or received by the UE is above a Doppler frequency threshold – [0321]. “Doppler frequency associated with signals received by UE” indicates that UE measures and the frequency. UE 306 measures radio signals associated with the source cell and radio signals associated with the at least one predetermined target cell – [0208]).
Regarding claim 21 , Axmon in view of Yang and Yu teaches claim 20 but fails to teach wherein the UE is configured to prevent synchronizing with the second target BS based at least in part on, one of: the second trigger not being met; or a handover priority associated with the first trigger BS being greater than a handover priority associated with the second trigger BS.
However, Yang teaches  wherein the UE is configured to prevent synchronizing with the second target BS based at least in part on, one of: the second trigger not being met; or a handover priority associated with the first trigger BS being greater than a handover priority associated with the second trigger BS (when the measured Doppler frequency of the UE is not greater than the threshold, the UE performs the non-synchronized handover after receiving the handover command – par [0092])
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Yang in Axmon to facilitate handover to a different RAT in high mobility environment.
Regarding claim 24, Axmon teaches a method performed by a wireless communication device, comprising: providing a handover command for conditional handover (CHO) to a first target base station (BS), wherein the handover command includes a first trigger for handover of a user equipment (UE) (The UE 306 receives, from the network node 301, handover configuration data that comprises information regarding UE handover to at least one predetermined target cell to which the UE is to perform handover and at least one event triggering condition that defines radio signal measurement conditions for use by the UE when performing an autonomous decision to initiate the handover – [0206]. The provision of the handover configuration data to the UE is made conditional of the at least one movement criterion – [0152]. The network node 301 may also determine the UE mobility profile and configure the UE 306 with one or more thresholds or conditions related to the UE mobility profile for triggering the new handover procedure, e.g. UE speed, maximum Doppler frequency etc. – [0203]. Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]); {wherein: the UE is to synchronize with the first target BS during CHO after the first trigger is met; the first trigger is met based on at least in part on a first doppler shift being greater than a first threshold and less than a second threshold}; and the first doppler shift is associated with the UE moving with reference to the first target BS (a maximum Doppler frequency associated with radio signals transmitted by and/or received by the UE is above a Doppler frequency threshold – [0321]. “Doppler frequency associated with signals received by UE” indicates that UE measures and the frequency. UE 306 measures radio signals associated with the source cell and radio signals associated with the at least one predetermined target cell – [0208]. The network node 301 may also determine the UE mobility profile and configure the UE 306 with one or more thresholds or conditions related to the UE mobility profile for triggering the new handover procedure, e.g. UE speed, maximum Doppler frequency etc. – [0203]. Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]).
Axmon fails to teach wherein: the UE is to synchronize with the first target BS during CHO after the first trigger is met; the first trigger is met based on at least in part on a first doppler shift being greater than a first threshold and less than a second threshold.
However, Yang teaches  wherein: the UE is to synchronize with the first target BS during CHO after the first trigger is met; the first trigger is met based on at least in part on a first doppler shift being greater than a first threshold (When the measured Doppler frequency of the UE is greater than the threshold, the UE performs the synchronization channel decoding procedure for the synchronized handover – par [0092]).
Although Yang and Axmon discloses  a threshold doppler frequency as a trigger for a handover (Yang’s par [0092], Axmon’s [0163]) but the combination fails to teach wherein the first trigger is met based at least in part on the first doppler shift being… less than a second threshold.
However, the Examiner submits that electronic devices may introduce errors in measuring signals. Limiting the sensed values to an acceptable range is a common practice to prevent treating errors as correct values. For example, Yu teaches “realistic range” of Doppler shift being used (par [0093]) A Doppler shift value larger than threshold Th1 corresponds to “unrealistically high relative velocity” (par [0091]). A waveform with Doppler shift greater than the predetermined threshold is to be discarded (par [0177], [0191]). Therefore, the combination teaches the claimed limitation wherein: the UE is to synchronize with the first target BS during CHO after the first trigger is met; the first trigger is met based on at least in part on a first doppler shift being greater than a first threshold.

It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Yu and Yang in Axmon to reducing error while performing  handover in high mobility environment.
Regarding claim 28 , Axmon in view of Yang and Yu teaches claim 24 and further teaches wherein: the handover command includes a second trigger for handover to a second target BS; the second trigger is associated with a second doppler shift (The UE 306 receives, from the network node 301, handover configuration data that comprises information regarding UE handover to at least one predetermined target cell to which the UE is to perform handover and at least one event triggering condition that defines radio signal measurement conditions for use by the UE when performing an autonomous decision to initiate the handover – [0206]. The provision of the handover configuration data to the UE is made conditional of the at least one movement criterion – [0152]. The network node 301 may also determine the UE mobility profile and configure the UE 306 with one or more thresholds or conditions related to the UE mobility profile for triggering the new handover procedure, e.g. UE speed, maximum Doppler frequency etc. – [0203]. Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]); and the UE provides an indication of the second doppler shift associated with movement the UE with reference to the second target BS (a maximum Doppler frequency associated with radio signals transmitted by and/or received by the UE is above a Doppler frequency threshold – [0321]. “Doppler frequency associated with signals received by UE” indicates that UE measures and the frequency. UE 306 measures radio signals associated with the source cell and radio signals associated with the at least one predetermined target cell – [0208].
Regarding claim 29 , Axmon in view of Yang and Yu teaches claim 28 but fails to teach wherein the UE is configured to prevent synchronizing with the second target BS based at least in part on one of: the second trigger not being met; or a handover priority associated with the first trigger BS being greater than a handover priority associated with the second trigger BS.
However, Yang teaches  wherein the UE is configured to prevent synchronizing with the second target BS based at least in part on one of: the second trigger not being met; or a handover priority associated with the first trigger BS being greater than a handover priority associated with the second trigger BS (when the measured Doppler frequency of the UE is not greater than the threshold, the UE performs the non-synchronized handover after receiving the handover command – par [0092])
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Yang in Axmon to facilitate handover to a different RAT in high mobility environment.

Claims 3, 11, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Axmon in view of Yu and Yang and further in view of Pan et al. (US 2013/0260760, hereinafter an)
Regarding claim 3, Axmon in view of Yang and Yu teaches claim 1 but fails to teach wherein the first trigger is met based further in part on a link quality with the first target BS being greater than a link quality threshold.
However, Pan teaches wherein the first trigger is met based further in part on a link quality with the first target BS being greater than a link quality threshold (the serving DeNB may make observations as for whether the signal qualities of a nearby DeNB may be above a certain threshold before making a handover decision – [0039]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Pan in Axmon to perform handover successfully with high degree of probability.
Regarding claim 11, Axmon in view of Yang and Yu teaches claim 10 but fails to teach wherein the first trigger is net based further in part on a link quality with the first target BS is greater than a link quality threshold.
However, Pan teaches wherein the first trigger is net based further in part on a link quality with the first target BS is greater than a link quality threshold (the serving DeNB may make observations as for whether the signal qualities of a nearby DeNB may be above a certain threshold before making a handover decision – [0039]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Pan in Axmon to perform handover successfully with high degree of probability.
Regarding claim 18, Axmon in view of Yang and Yu teaches claim 17 and further teaches wherein the first trigger also is associated with whether the first doppler shift is less than a second threshold (Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]) {and whether a link quality with the first target BS is greater than a link quality threshold }.
The combination fails to teach whether a link quality with the first target BS is greater than a link quality threshold
However, Pan teaches whether a link quality with the first target BS is greater than a link quality threshold (the serving DeNB may make observations as for whether the signal qualities of a nearby DeNB may be above a certain threshold before making a handover decision – [0039]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Pan in Axmon to perform handover successfully with high degree of probability.
Regarding claim 26, Axmon in view of Yang and Yu teaches claim 25 and further teaches wherein the first trigger also is associated with whether the first doppler shift is less than a second threshold (Criteria related to UE mobility profile for triggering the handover are: … Maximum Doppler frequency is above a threshold e.g. magnitude of maximum Doppler frequency is above 1000 Hz, – [0163]) {and whether a link quality with the first target BS is greater than a link quality threshold }.
The combination fails to teach whether a link quality with the first target BS is greater than a link quality threshold
However, Pan teaches whether a link quality with the first target BS is greater than a link quality threshold (the serving DeNB may make observations as for whether the signal qualities of a nearby DeNB may be above a certain threshold before making a handover decision – [0039]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Pan in Axmon to perform handover successfully with high degree of probability.

Claims 7, 8, 15, 22, 23 and 30  are rejected under 35 U.S.C. 103 as being unpatentable over Axmon in view of Yang and Yu and further in view of Zhang et al. (US 2018/0295596)
Regarding claim 7, Axmon in view of Yang and Yu teaches claim 5 but fails to teach wherein the interface is further configured to: output for transmission to the serving BS one or more measurement reports including the indication of the first doppler shift and the indication of the second doppler shift before obtaining the handover command from the serving BS, wherein the first trigger and the second trigger as obtained in the handover command from the serving BS are associated with the first doppler shift and the second doppler shift.
However, Zhang teaches
wherein the interface is further configured to: output for transmission to the serving BS one or more measurement reports including the indication of the first doppler shift and the indication of the second doppler shift before obtaining the handover command from the serving BS (the terminal periodically reports the currently-measured value of fd – [0079]. The base station firstly extracts and analyzes the Doppler parameter reported by the terminal – [0077]. So a Doppler frequency changes greatly when a mobile station moves close to a base station and performs a handover between two base stations. – [0004] The mentioned base station correspond to “target base station”), wherein the first trigger and the second trigger as obtained in the handover command from the serving BS are associated with the first doppler shift and the second doppler shift (So a Doppler frequency changes greatly when a mobile station moves close to a base station and performs a handover between two base stations – [0004], [0065]. It is understood, Doppler frequency changes are tracked before the handover. Note: Axmon  teaches a handover command [0092]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Zhang in Axmon to solve the problem of frequent call drops and handover failures.
Regarding claim 8, Axmon in view of Yang and Yu and Zhang teaches claim 7 but fails to teach wherein the interface is further configured to: obtain a measurement control message from the serving BS, wherein the measurement control message indicates a request for the wireless communication device to output the one or more measurement repots for transmission to the serving BS with the indication of the first doppler shift and the indication of the second doppler shift; and wherein the one or more measurement reports include the indication of the first doppler shift and the indication of the second doppler shift during CHO preparation.
However, Zhang teaches
wherein the interface is further configured to: obtain a measurement control message from the serving BS, wherein the measurement control message indicates a request for the wireless communication device to output the one or more measurement repots for transmission to the serving BS with the indication of the first doppler shift and the indication of the second doppler shift (the base station transmits a measurement control message to instruct the terminal to measure a current value of periodically – [0079].); and wherein the one or more measurement reports include the indication of the first doppler shift and the indication of the second doppler shift during CHO preparation (the terminal periodically reports the currently-measured value of fd – [0079]. The base station firstly extracts and analyzes the Doppler parameter reported by the terminal – [0077]. So a Doppler frequency changes greatly when a mobile station moves close to a base station and performs a handover between two base stations. – [0004] The mentioned base station correspond to “target base station”).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Zhang in Axmon to solve the problem of frequent call drops and handover failures.
Regarding claim 15, Axmon in view of Yang and Yu teaches claim 13 but fails to teach obtaining a measurement control message from the serving BS, wherein the measurement control message indicates a request for the wireless communication device to output one or more measurement reports for transmission to the serving BS with the indication of the first doppler shift and the indication of the second doppler shift being provided in one or more measurement reports to the serving BS; and providing the one or more measurement reports after obtaining the measurement control message, wherein the one or more measurement reports include the indication of the first doppler shift and the indication of the second doppler shift during CHO preparation.
However, Zhang teaches obtaining a measurement control message from the serving BS  (the base station transmits a measurement control message to instruct the terminal to measure a current value of periodically – [0079]), wherein the measurement control message indicates a request for the wireless communication device to output one or more measurement reports for transmission to the serving BS with the indication of the first doppler shift and the indication of the second doppler shift being provided in one or more measurement reports to the serving BS (the terminal periodically reports the currently-measured value of fd – [0079]. The base station firstly extracts and analyzes the Doppler parameter reported by the terminal – [0077]. So a Doppler frequency changes greatly when a mobile station moves close to a base station and performs a handover between two base stations. – [0004] The mentioned base station correspond to “target base station”); and providing the one or more measurement reports after obtaining the measurement control message, wherein the one or more measurement reports include the indication of the first doppler shift and the indication of the second doppler shift during CHO preparation (the terminal periodically reports the currently-measured value of fd – [0079]. The base station firstly extracts and analyzes the Doppler parameter reported by the terminal – [0077]. So a Doppler frequency changes greatly when a mobile station moves close to a base station and performs a handover between two base stations. – [0004] The mentioned base station correspond to “target base station”)
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Zhang in Axmon to solve the problem of frequent call drops and handover failures.
Regarding claim 22, Axmon in view of Yang and Yu teaches claim 20 but fails to teach wherein the interface is further configured to: obtain one or more measurement reports from the UE including the indication of the first doppler shift and the indication of the second doppler shift, wherein the first trigger and the second trigger as provided to the UE in the handover command are associated with the first doppler shift and the second doppler shift.
However, Zhang teaches
wherein the interface is further configured to: obtain one or more measurement reports from the UE including the indication of the first doppler shift (the terminal periodically reports the currently-measured value of fd – [0079]. The base station firstly extracts and analyzes the Doppler parameter reported by the terminal – [0077]. So a Doppler frequency changes greatly when a mobile station moves close to a base station and performs a handover between two base stations. – [0004] The mentioned base station correspond to “target base station”), wherein the first trigger and the second trigger as obtained in the handover command from the serving BS are associated with the first doppler shift and the second doppler shift (So a Doppler frequency changes greatly when a mobile station moves close to a base station and performs a handover between two base stations – [0004], [0065]. It is understood, Doppler frequency changes are tracked before the handover. Note: Axmon  teaches a handover command [0092]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Zhang in Axmon to solve the problem of frequent call drops and handover failures.
Regarding claim 23, Axmon in view of Yang and Yu and Zhang teaches claim 22 but fails to teach wherein: the processing system is further configured to: output for transmission to the UE a measurement control message, wherein the measurement control message indicates a request for the UE to output to one or more measurement reports for transmission to the wireless communication device, the one or more measurement reports including the indication of the first doppler shift and the indication of the second doppler shift; and the interface is further configured to: provide the measurement control message to the UE; and obtain the one or more measurement reports from the UE after providing the measurement control message, wherein the one or more measurement reports include the indication of the first doppler shift and the indication of the second doppler shift during CHO preparation.
However, Zhang teaches
wherein: the processing system is further configured to: output for transmission to the UE a measurement control message (the base station transmits a measurement control message to instruct the terminal to measure a current value of periodically – [0079]), wherein the measurement control message indicates a request for the UE to output to one or more measurement reports for transmission to the wireless communication device, the one or more measurement reports including the indication of the first doppler shift and the indication of the second doppler shift (the terminal periodically reports the currently-measured value of fd – [0079]. The base station firstly extracts and analyzes the Doppler parameter reported by the terminal – [0077]. So a Doppler frequency changes greatly when a mobile station moves close to a base station and performs a handover between two base stations. – [0004] The mentioned base station correspond to “target base station”); and the interface is further configured to: provide the measurement control message to the UE (the base station transmits a measurement control message to instruct the terminal to measure a current value of periodically – [0079]); and obtain the one or more measurement reports from the UE after providing the measurement control message, wherein the one or more measurement reports include the indication of the first doppler shift and the indication of the second doppler shift during CHO preparation (the terminal periodically reports the currently-measured value of fd – [0079]. The base station firstly extracts and analyzes the Doppler parameter reported by the terminal – [0077]. So a Doppler frequency changes greatly when a mobile station moves close to a base station and performs a handover between two base stations. – [0004] The mentioned base station correspond to “target base station”).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Zhang in Axmon to solve the problem of frequent call drops and handover failures.
Regarding claim 30, Axmon in view of Yang and Yu teaches claim 24 but fails to teach wherein: the processing system is further configured to: generating a measurement control message, wherein the measurement control message is associated with the indication of the first doppler shift and the indication of the second doppler shift being obtained in one or more measurement reports from the UE; providing the measurement control message to the UE; and obtaining the one or more measurement reports after providing the measurement control message, wherein the one or more measurement reports include the indication of the first doppler shift and the indication of the second doppler shift during CHO preparation.
However, Zhang teaches
wherein: the processing system is further configured to: generating a measurement control message (the base station transmits a measurement control message to instruct the terminal to measure a current value of periodically – [0079]), wherein the measurement control message is associated with the indication of the first doppler shift and the indication of the second doppler shift being obtained in one or more measurement reports from the UE  (the terminal periodically reports the currently-measured value of fd – [0079]. The base station firstly extracts and analyzes the Doppler parameter reported by the terminal – [0077]. So a Doppler frequency changes greatly when a mobile station moves close to a base station and performs a handover between two base stations. – [0004] The mentioned base station correspond to “target base station”); providing the measurement control message to the UE (the base station transmits a measurement control message to instruct the terminal to measure a current value of periodically – [0079]); and obtaining the one or more measurement reports after providing the measurement control message, wherein the one or more measurement reports include the indication of the first doppler shift and the indication of the second doppler shift during CHO preparation (the terminal periodically reports the currently-measured value of fd – [0079]. The base station firstly extracts and analyzes the Doppler parameter reported by the terminal – [0077]. So a Doppler frequency changes greatly when a mobile station moves close to a base station and performs a handover between two base stations. – [0004] The mentioned base station correspond to “target base station”).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate feature taught by Zhang in Axmon to solve the problem of frequent call drops and handover failures.

Allowable Subject Matter
Claims 4, 12, 19 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642